DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1, claims 1 and 6-14 in the reply filed on 3/1/2021 is acknowledged. 	Claims 16 and 19-21 have been withdrawn from consideration. However, since withdrawn claims 16 and 19-21 are apparatus claims which are not handled by the semiconductor department, the withdrawn claims will need to be cancelled in order to issue a notice of allowance. A divisional for the apparatus claims can be filed and can then be routed to the pertinent department.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/6/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the stage" in line 18.  There is insufficient antecedent basis for this limitation in the claim because there is no previous mention of “a stage.” Also, line 20 recites “a stage” after mentioning “the stage” in line 18. It is unclear if “a stage” in line 20 is the same stage as “the stage” in line 18. For examining purposes, and to clarify any antecedent basis, line 18 is interpreted as “a stage,” while line 20 is interpreted as “the stage.” Line 30 also recites “the irradiation intensity” which should be corrected to “an irradiation intensity” for proper antecedent basis. Correction and/or clarification is required.
 	Claims 6-14 are also rejected as being indefinite for further limiting and dependent on claim 1.





Allowable Subject Matter
Claims 1 and 6-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a method for producing a flexible light-emitting device, wherein “the lift-off light is incoherent light, …, and the irradiation intensity of the lift-off light is temporally and/or spatially modulated by modulating a driving current flowing through each of the plurality of light emitting diode devices” in combination with “separating the multilayer stack into a first portion and a second portion … wherein the first portion of the multilayer stack includes a plurality of light-emitting devices which are in contact with the stage, and the plurality of light-emitting devices respectively include the plurality of functional layer regions and include the plurality of flexible substrate regions of the synthetic resin film, and the second portion of the multilayer stack includes the glass base and the intermediate region of the synthetic resin film” as recited in claim 1. 	Claims 6-14 are also allowable for further limiting and dependent on claim 1, if claim 1 is rewritten to overcome the 112(b) rejection. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892